Citation Nr: 0604162	
Decision Date: 02/14/06    Archive Date: 02/22/06

DOCKET NO.  03-07 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for degenerative joint 
disease (DJD) and degenerative disc disease (DDD) of the 
cervical spine, to include associated headaches, loss of 
vision, and radiculopathy (claimed as condition of the feet 
and hands and shoulder pain).  

2.  Entitlement to an effective date earlier than February 
10, 1998, for the award of a 10 percent rating for residuals 
of left third and fourth toe fractures.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. P. Shonk, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1989 to 
December 1996.  

This matter comes to the Board of Veterans' Appeals (Board) 
from a July 2001 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, 
North Carolina.  

In September 2004, the veteran testified during a 
videoconference before the undersigned acting Veterans Law 
Judge, and a transcript is of record.  

It is noted that the veteran sought compensation for a left 
knee disability on a December 1996 application for benefits.  
Because subsequent rating decisions did not address this 
issue, it is referred to the RO for appropriate development 
and adjudication.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

In light of the Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), further evidentiary 
development is necessary.

The veteran's service medical records note, in part, that she 
was seen in November 1989 with complaints of pain in the neck 
and head area.  Examination and X-ray findings of the neck 
were essentially negative.  The assessment was probable facet 
joint syndrome.  In December 1989, the veteran was involved 
in a motor vehicle accident, and suffered contusions on the 
lower extremities and right hand.  A October 1996 physical 
therapy note includes findings of left shoulder impingement, 
questionable thoracic outlet sydrome.  

Post-service medical evidence includes a November 2000 letter 
from SA, PA-C, of the Clark Health Clinic.  SA noted that 
upon examination, the veteran had symptoms consistent with a 
ruptured disc and, in summary, the veteran's medical records, 
history and examination were all consistent with a cervical 
rupture disc, which most likely had its onset during active 
duty.  

In addition, the veteran underwent a VA examination in June 
2001.  The veteran was diagnosed as having mechanical neck 
strain, X-ray evidence of DDD/DJD, tension headaches 
secondary to muscle tension related to neck strain and mild 
radiculopathy.  In an August 2001 addendum the examiner 
indicated that he had reviewed the veteran's military medical 
record.  The examiner stated that he had seen the December 
1989 report of an accident; however, he was unable to locate 
any subsequent reference to the veteran's neck.  Accordingly, 
the examiner opined that it would have required pure 
conjecture on his part to give an opinion as to whether the 
veteran's present symptoms were a result of the motor vehicle 
accident in December 1989.  

The veteran testified during a September 2004 videoconference 
hearing that following her military service, she had received 
her initial post-service treatment for her cervical spine 
problems in approximately 1997 while her husband was 
stationed in Germany.  Specifically, she stated that she was 
seen at a VA medical facility in Heidelberg, Germany from 
1997 to 1999.  Thereafter, beginning in 2000, the veteran was 
treated a Clark Health Clinic, Ft. Bragg.  

The Board notes that none of the opining medical 
professionals has provided a detailed explanation of the 
rationale for the etiology opinion given, or reconciled the 
opinion given with those to the contrary.  Hence, the veteran 
should be scheduled for another VA examination to wholly 
assess the etiology of any current neck disability.  Prior to 
the examination, all available, relevant treatment records 
should be obtained.

Finally, it appears that the veteran seeks an earlier 
effective date for the award of a 10 percent rating for 
residuals of left third and fourth toe fractures.  A review 
of the claims folders shows that a July 1999 rating decision 
granted an increased, 10 percent, rating for residuals of 
left third and fourth toe fractures.  A notice of 
disagreement regarding the effective date of this award was 
received by the RO in June 2000.  See 38 C.F.R. § 20.300.

The Board notes that the veteran has not been provided a 
statement of the case in response to the foregoing notice of 
disagreement.  The Court has held that where a notice of 
disagreement is filed, but a statement of the case has not 
been issued, the Board must remand the claim to the RO to 
direct that a statement of the case be issued.  Manlincon v. 
West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should furnish to the 
veteran a statement of the case 
addressing the issue of entitlement to 
an effective date earlier than February 
10, 1998, for the award of a 10 percent 
rating for residuals of left third and 
fourth toe fractures.  The veteran 
should be properly notified of the 
requirements to perfect an appeal with 
respect to this issue.

2.  The RO clarify with the veteran 
where she was treated for her cervical 
spine disability from 1997 to 1999, 
including treatment received in 
Heidelberg, Germany.  After obtaining 
any necessary releases, the RO should 
obtain any such outstanding records.  

3.  Thereafter, the veteran should be 
scheduled for a VA examination by an 
examiner with the appropriate expertise 
to determine he etiology of any 
currently present cervical spine 
disability.  The claims folders and a 
copy of this Remand must be made 
available to and reviewed by the 
examiner.

A complete history of the claimed DJD 
and DDD of the cervical spine, to 
include associated headaches, loss of 
vision, and radiculopathy, should be 
obtained from the veteran.  All 
indicated tests and studies should be 
performed and all clinical findings 
reported in detail.

Based upon the examination results and 
the review of the claims folders, and 
with consideration of sound medical 
principles, the examiner should provide 
an opinion with respect to all 
currently present DJD and DDD of the 
cervical spine, to include associated 
headaches, loss of vision, and 
radiculopathy, as to whether it is at 
least as likely as not that such 
disability is related to military 
service.  The examiner should 
particularly consider the veteran's 
service medical records, post-service 
treatment records, the nature of her 
military duties, and the post-service 
medical opinions of record.  

The supporting rationale for the 
examiner's opinion must be provided and 
should reflect consideration of the 
November 2000 opinion from SA of Clark 
Health Clinic and the August 2001 VA 
examination addendum.

4.  Then, the RO should readjudicate 
the veteran's claim for service 
connection.  If the determination of 
this claim remains unfavorable to the 
veteran, the RO must issue a 
supplemental statement of the case and 
provide the veteran and her 
representative a reasonable period of 
time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate action, if otherwise in order.  All issues 
properly in appellate status should be returned to the Board 
at the same time. 

The appellant has the right to submit additional evidence and 
argument on the matters that the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. R. FLETCHER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


